IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                     NO. PD-1600-15



                        STEPHEN DEMOND ODOM, Appellant

                                              v.

                                THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                UNDER TEX. CODE CRIM. PRO. ART. 44.04(h)
                         JEFFERSON COUNTY

       Per curiam.

                                        ORDER

       A jury convicted Appellant of injury to a child in Cause No. 13-16301 in the Criminal

District Court of Jefferson County. The jury assessed punishment at confinement for life.

The Court of Appeals reversed the conviction, finding that the trial court erred to permit the

prosecutor to question Appellant about being asked by the police to take a polygraph test, and

that the testimony was harmful. Odom v. State, No. 09-14-00070-CR (Tex. App.–Beaumont

delivered November 18, 2015)(not designated for publication). The State has filed a petition
                                                                        ODOM - 2

for discretionary review which is pending before this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Texas Code of

Criminal Procedure, to set a reasonable bail pending final determination of the appeal.

However, before this Court can set a reasonable bail we must have adequate information

upon which to determine a reasonable amount.          Appellant fails to provide adequate

information. See Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for

this Court to set a reasonable bail.

       IT IS SO ORDERED this the 29th day of February, 2016.

DO NOT PUBLISH